Citation Nr: 1448896	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  07-40 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962.

The matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, this matter was remanded for additional development.  


FINDINGS OF FACT

Hearing loss has not been shown to have been caused or aggravated by military service. 


CONCLUSION OF LAW

The criteria for an award of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  VCAA.

In a May 2006 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination that is fully adequate to decide the claim.  In this regard, the Board notes that the examiner reviewed the Veteran claims file, considered the Veteran's statements regarding noise exposure in service, and offered a reasoned opinion based on the evidence.  

Here, the Board notes that this matter was remanded in July 2011 in order to obtain service personnel records and to afford the Veteran a VA examination in connection with his claim.  Upon remand, the records requested were associated with the claims file, and an adequate examination was obtained.  As such, the Board finds that there has been substantial compliance with the terms of the July 2011 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran alleges that he has current bilateral hearing loss resulting from noise exposure during active service.

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  The United States Court of Appeals for Veterans Claims (Court) held that VA audiological evaluations should include both objective test results and a fill description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In addition, the Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  

In this case, the Veteran's claims file contains a diagnosis of bilateral hearing loss.  An August 2005 private audiology examination found pure tone threshold results sufficient to qualify as an impaired hearing disability in both ears under 38 C.F.R. § 3.385.  Moreover, the Veteran has reported instances of in-service noise exposure.  In this regard, he stated in his November 2006 notice of disagreement that he was exposed to noise from rifle fire when he was assigned to target maintenance for the national rifle matches in the summer of 1961 at Camp Perry in Ohio.  He also claimed daily noise exposure from cannon fire near his sleeping quarters.

In order to determine whether the Veteran has hearing loss that is related to his military service, he was afforded a VA examination dated in October 2011 in connection with his claim.  The examiner indicated that the Veteran claims file was available and reviewed in connection with the examination and report.  The examiner noted that the Veteran's service treatment records did not show hearing loss for VA purposes in service.  While a review of the Veteran medical history indicated a history of moderate sensorineural hearing loss, the Veteran was not found to have hearing loss for VA purposes on examination.  As to whether his previously diagnosed hearing loss is related to his military service, the examiner found that bilateral hearing loss was not caused by military noise exposure.  The examiner explained that the Veteran's service treatment records and separation examination indicated normal hearing in service and indicated that an Institute of Medicine study on Military Noise Exposure concluded that there was no scientific evidence to support delayed onset of noise induced hearing loss.

Based on the foregoing, the Board finds that service connection for bilateral hearing loss is not warranted in this case.  While the medical evidence indicates that hearing loss was diagnosed during the appeal period, McLain v. Nicholson, 21 Vet. App. 319, 321 (2007), the October 2011 VA examination found no hearing loss for VA purposes and the examiner found that the Veteran's hearing loss was not related to military noise exposure.  Such opinion is deemed probative, as the VA examiner reviewed the claims file and was apprised of the medical history and the Veteran's contentions regarding noise exposure in service.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  There are no contrary opinions in the claims file.

The Veteran believes that he has hearing loss that is related to his service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether hearing loss is related to military service is a complex medical question that is not subject to lay observation alone.  See also 38 C.F.R. § 4.85 (to determine whether a veteran meets the criteria for hearing loss as a disability for VA purposes, there must be testing by a licensed audiologist).  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though hearing loss has been found to be a chronic condition and could serve as an independent basis for an award of service connection, if proven, the lay evidence does not establish continuity of symptomatology here.  While the Veteran has indicated, and a lay statement of his spouse notes, that he has had trouble with his hearing for at least the past 20 years, hearing loss has not been shown until recently.  Accordingly, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection for prostate cancer.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


